Case 9:18-cv-80176-BB Document 512-9 Entered on FLSD Docket 05/21/2020 Page 1 of 5




                     EXHIBIT 9
Case 9:18-cv-80176-BB Document 512-9 Entered on FLSD Docket 05/21/2020 Page 2 of 5



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative    CASE NO.: 9:18-cv-80176-BB
   of the Estate of David Kleiman, and W&K Info
   Defense
   Research, LLC,

                       Plaintiffs,

   v.

   CRAIG WRIGHT,

                       Defendant.


                    DECLARATION OF ANDREAS ANTONOPOULOS
Case 9:18-cv-80176-BB Document 512-9 Entered on FLSD Docket 05/21/2020 Page 3 of 5



           I, Andreas Antonopoulos, declare under penalty of perjury, as follows:

    I.     BACKGROUND AND QUALIFICATIONS

           1.          I am over the age of eighteen, not a party to this action, and currently reside in the

  United States.

           2.          The facts and opinions set forth in this declaration are based upon my own personal

  knowledge, education, experience, and documents provided to me by counsel. If called as a

  witness, I could and would testify to the truth of these facts and opinions under oath.

           3.          My background, qualifications, and CV have already been set forth in detail in my

  report filed in this litigation at ECF No. 500-5.

   II.     SUMMARY OF OPINION

           4.          The     coinbase      of   block             ,   with    a     transaction   ID    of

                                                                                      , is included in the

  ‘CSW Filed’ list provided by the defendant and defined in my previous report.

           5.          The coinbase of block           was spent on

                          by             a        transaction           with          transaction         ID



           6.          The transaction above spends             coinbase outputs of     BTC each mined in

  blocks           ;           and

           7.          Neither the ‘CSW Filed’ list or the ‘Shadders List’ include the coinbase transactions

  for blocks              or         .

           8.          Only the coinbase of block          is included in the ‘CSW Filed’ list.
Case 9:18-cv-80176-BB Document 512-9 Entered on FLSD Docket 05/21/2020 Page 4 of 5



         9.      All       coinbase outputs (blocks                       ) were combined to a single

  destination address. This strongly suggests that all     coinbase outputs were owned by the same

  entity who signed this spending transaction.

         10.     To spend those coins, someone had to create a digital signature with the private key

  corresponding to each address and therefore must have had access to the private keys to create

  those transactions.

         11.     Separately but similarly, the coinbase of block           listed in ‘CSW Filed’ was

  spent on

         12.     The transaction that spent the coinbase of block            with a transaction ID of

  3                                                                                         contained

  additional inputs from the coinbase of      other blocks.

         13.     Specifically, it also spent the coinbase of blocks        and

         14.     All three coinbase outputs                   and          were combined to a single

  destination address. This strongly suggests that all     coinbase outputs were owned by the same

  entity who signed this spending transaction.

         15.     To spend those coins, someone had to create a digital signature with the private key

  corresponding to each address and therefore must have had access to the private keys to create

  those transactions.

         16.     The coinbase of blocks           and         are not included in ‘CSW Filed’ list.

         17.     Surprisingly the coinbase of block           is found in the ‘DK’ list (as previously

  defined in my report).

         18.     The findings above strongly suggest that a single entity, in a single transaction,

  spent blocks that appear on both the CSW Filed list and the DK list.
Case 9:18-cv-80176-BB Document 512-9 Entered on FLSD Docket 05/21/2020 Page 5 of 5



         19.     These findings strongly support the conclusion, already conclusive from my

  previous report, that given the totality of the evidence, the CSW Filed list is not an accurate and/or

  complete list of bitcoin allegedly owned by the defendant.

         I declare under penalty of perjury under the laws of the United States of America that the

  foregoing is true and correct. Executed on this 15th day of May, 2020.


                                                      Andreas Antonopoulos
